      Case 4:20-cv-00458-LPR Document 1 Filed 04/27/20 Page 1 of 8


                                                                                         u   tlimFrJ?uRT
                                                                                     EASTERN DISTRIC'f ARKANSAS
                    IN THE UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF ARKANSAS                                         APR 2 7 2020
                              CENTRAL DIVISION
                                                                                   f~ES W. M c C ~ CLERK
RICHARD USSELMAN                                                                    y. PLAINTIFF              EP CLERK



vs.                                   No. 4:20-cv-_!/_5g"         L PR

TOTAL REFRIGERATION SERVICE, INC.,                                                 DEFENDANTS
JOSEPH SELJAN and TONYA SELJAN
                                                         This case assigned to District Judge       Rt1do(:'sky
                                                         and to Magistrate Judge __,_l-/.....,1,"'-r~ri=s_ _ _ __
                                 ORIGINAL COMPLAINT


       COMES NOW Plaintiff Richard Usselman ("Plaintiff'), by and through his

attorneys Tess Bradford and Josh Sanford of the Sanford Law Firm, PLLC, and

for his Original Complaint against Total Refrigeration Service, Inc., Joseph Seljan

and Tonya Seljan (collectively "Defendants"), he does hereby state and allege as

follows:

                         I.       JURISDICTION AND VENUE

       1.       Plaintiff brings this action under the Fair Labor Standards Act, 29

U.S.C. § 201,   et seq. ("FLSA"), and the Arkansas Minimum Wage Act, Ark. Code
Ann. § 11-4-201,        et seq. ("AMWA"), for declaratory judgment, monetary
damages, liquidated damages, prejudgment interest, and costs, including

reasonable attorneys' fees as a result of Defendants' failure to pay Plaintiff

proper overtime compensation for all hours that Plaintiff worked.

       2.    The United States District Court for the Eastern District of Arkansas

has subject matter jurisdiction over this suit under the provisions of 28 U.S.C. §

1331 because this suit raises federal questions under the FLSA.

                                           Page 1 of8
                   Richard Ussleman v. Total Refrigeration Service, Inc., et al.
                           U.S.D.C. (E.D. Ark.) Case No. 4:20-cv-_
                                       Original Complaint
     Case 4:20-cv-00458-LPR Document 1 Filed 04/27/20 Page 2 of 8



       3.     Plaintiffs claims under the AMWA form part of the same case or

controversy and arise out of the same facts as the FLSA claims alleged in this

complaint. Therefore, this Court has supplemental jurisdiction over Plaintiffs

AMWA claims pursuant to 28 U.S.C. § 1367(a).

       4.     Defendants conduct business within the State of Arkansas.

       5.     Venue lies properly within this Court under 28 U.S.C. § 1391(b)(1)

and (c)(2), because the State of Arkansas has personal jurisdiction over

Defendants, and Defendants therefore "reside" in Arkansas.

       6.     The acts alleged in this Complaint had their principal effect within

the Central Division of the Eastern District of Arkansas, and venue is proper in

this Court pursuant to 28 U.S.C. § 1391.

                                  II.      THE PARTIES

       7.     Plaintiff is an individual and a resident and domiciliary of Arkansas.

       8.     Separate Defendant Total Refrigeration Service, Inc. ("Total

Refrigeration") is a domestic, for-profit corporation.

       9.     Total Registration's registered agent for service is Joseph Seljan, at

721 Country Estates Road, Benton, Arkansas 72015.

       10.    Separate Defendant Joseph Seljan ("J. Seljan") is an individual and

domiciliary of Arkansas.

       11.    Separate Defendant Tonya Seljan ("T. Seljan") is an individual and

domiciliary of Arkansas.

       12.    Defendants                maintain               a            website   at

https://totalrefrigerationservice.com.

                                          Page2 of8
                  Richard Ussleman v. Total Refrigeration Service, Inc., et al.
                          U.S.D.C. (E.D. Ark.) Case No. 4:20-cv-_
                                      Original Complaint
     Case 4:20-cv-00458-LPR Document 1 Filed 04/27/20 Page 3 of 8



                            Ill.     FACTUAL ALLEGATIONS

       13.       Plaintiff repeats and re-alleges all previous paragraphs of this

Complaint as though fully incorporated in this section.

       14.       J. Seljan is an owner, principal, officer and/or director of Total

Refrigeration.

       15.       J. Seljan manages and controls the day-to-day operations of Total

Refrigeration, including but not limited to the decision to not pay Plaintiff a

sufficient premium for hours worked in excess of forty (40) per week.

       16.       T. Seljan is an owner, principal, officer and/or director of Total

Refrigeration.

       17.       T. Seljan manages and controls the day-to-day operations of Total

Refrigeration, including but not limited to the decision to not pay Plaintiff a

sufficient premium for hours worked in excess of forty (40) per week.

       18.       Defendants primary business is providing refrigeration services

such as refrigerator installation and maintenance.

       19.       During each of the three years preceding the filing of this

Complaint, Defendants employed at least two individuals who were engaged in

interstate commerce or in the production of goods for interstate commerce, or

had employees handling, selling, or otherwise working on goods or materials that

had been moved in or produced for commerce by any person, such as

replacement parts for refrigerators.

       20.       Each Defendant's annual gross volume of sales made or business

done was not less than $500,000.00 (exclusive of excise taxes at the retail level

                                            Page3of8
                    Richard Ussleman v. Total Refrigeration Service, Inc., et al.
                            U.S.D.C. (E.D. Ark.) Case No. 4:20-cv-_
                                        Original Complaint
     Case 4:20-cv-00458-LPR Document 1 Filed 04/27/20 Page 4 of 8



that are separately stated) during each of the three calendar years preceding the

filing of this complaint.

       21.     In the course of his work for Defendants, Plaintiff regularly handled,

sold, or otherwise worked on goods or materials that had been moved in or

produced for commerce, all of which were manufactured outside of the State of

Arkansas for sale in other states, including the State of Arkansas, and all of

which were necessary to the job duties that Plaintiff performed for Defendants.

       22.     During each of the three years preceding the filing of this Original

Complaint, Defendants continuously employed at least four (4) employees.

       23.     Plaintiff was employed by Defendants as an hourly employee from

December of 2019 to January of 2020, and as a salaried employee from January

of 2020 to April of 2020.

       24.     At all times material herein, Plaintiff has been entitled to the rights,

protections and benefits provided under the FLSA and AMWA.

       25.     At all relevant times herein, Defendants were Plaintiffs "employer"

within the meaning of the FLSA and AMWA.

       26.     Since January of 2020, Plaintiff was misclassified by Defendants as

salaried and as exempt from the overtime wage protections of the FLSA, 29

U.S.C. § 207, and the AMWA Ark. Code Ann.§ 11-4-211.

       27.     During the period relevant to this lawsuit, Plaintiff worked as a

Service Technician for Defendants.

       28.     At all relevant times herein, Defendants directly hired Plaintiff to

perform work on their behalf, paid him wages and benefits, controlled his work

                                           Page4of8
                   Richard Ussleman v. Total Refrigeration Service, Inc., et al.
                           U.S.D.C. (E.D. Ark.) Case No. 4:20-cv-_
                                       Original Complaint
     Case 4:20-cv-00458-LPR Document 1 Filed 04/27/20 Page 5 of 8



schedule,        duties,      protocols,     applications,      assignments         and   employment

conditions, and kept at least some records regarding his employment.

          29.         As a Service Technician, Plaintiff was primarily responsible for

installing and performing maintenance on refrigerators.

          30.         Plaintiff did not have the authority to hire or fire any other

employee.

          31.         Plaintiff was not asked to provide input as to which employees

should be hired or fired.

          32.         Plaintiff did not exercise independent judgment in carrying out his

duties.

          33.         Plaintiff regularly worked more than forty (40) hours in a week

during the relevant time period.

          34.         Defendants did not pay Plaintiff one and one-half (1.5) his regular

rate for all hours worked over forty (40) in a week.

          35.         At all relevant times herein, Defendants have deprived Plaintiff of

sufficient overtime compensation for all of the hours he worked over forty (40) per

week.

          36.         Defendants knew or showed reckless disregard for whether their

actions violated the FLSA and the AMWA.

                IV.      FIRST CAUSE OF ACTION-Violation of the FLSA

          37.         Plaintiff repeats and re-alleges all previous paragraphs of this

Complaint as though fully incorporated in this section.




                                                 Page 5 of8
                         Richard Ussleman v. Total Refrigeration Service, Inc., et al.
                                 U.S.D.C. (E.D. Ark.) Case No. 4:20-cv-_
                                             Original Complaint
      Case 4:20-cv-00458-LPR Document 1 Filed 04/27/20 Page 6 of 8



           38.   Plaintiff asserts this claim for damages and declaratory relief

pursuant to the FLSA, 29 U.S.C. § 201, et seq.

           39.   At all times relevant to this Complaint, Defendants were Plaintiffs

"employer" within the meaning of the FLSA, 29 U.S.C. § 203.

           40.   At all times relevant to this Complaint, Defendants have been, and

continue to be, an enterprise engaged in commerce within the meaning of the

FLSA, 29 U.S.C. § 203.

           41.   29 U.S.C. §§ 206 and 207 require any enterprise engaged in

commerce to pay all employees a minimum wage for all hours worked up to forty

(40) in one week and to pay one and one-half times regular wages for all hours

worked over forty (40) hours in a week, unless an employee meets certain

exemption requirements of 29 U.S.C. § 213 and accompanying DOL regulations.

           42.   At all   times      relevant times to this            Complaint,   Defendants

misclassified Plaintiff as exempt from the overtime requirements of the FLSA.

           43.   Despite the entitlement of Plaintiff to overtime payments under the

FLSA, Defendants failed to pay Plaintiff an overtime rate of one and one-half

times his regular rate of pay for all hours worked over forty (40) in each week.

           44.   Defendants' failure to pay Plaintiff all overtime wages owed was

willful.

           45.   By reason of the unlawful acts alleged herein, Defendants are liable

to Plaintiff for monetary damages, liquidated damages, and costs, including

reasonable attorneys' fees, for all violations that occurred within the three (3)

years prior to the filing of this.

                                            Page6 of8
                    Richard Ussleman v. Total Refrigeration Service, Inc., et al.
                            U.S.D.C. (E.D. Ark.) Case No. 4:20-cv-_
                                        Original Complaint
      Case 4:20-cv-00458-LPR Document 1 Filed 04/27/20 Page 7 of 8



   V.            SECOND CAUSE OF ACTION-Claim for Violation of the AMWA

           46.     Plaintiff repeats and re-alleges all previous paragraphs of this

Complaint as though fully incorporated in this section.

           47.     Plaintiff asserts this claim for damages and declaratory relief

pursuant to the AMWA, Ark. Code Ann.§ 11-4-201, et seq.

           48.     At all times relevant to this Complaint, Defendants were Plaintiff's

"employer" within the meaning of the AMWA, Ark. Code Ann.§ 11-4-203(4).

           49.     AMWA Sections 210 and 211 require employers to pay all

employees a minimum wage for all hours worked up to forty in one week and

1.5x regular wages for all hours worked over forty hours in a week, unless an

employee meets the exemption requirements of 29 U.S.C. § 213 and

accompanying DOL regulations.

           50.     At all times relevant to this Complaint, Defendants misclassified

Plaintiff as exempt from the overtime requirements of the AMWA.

           51.      Despite the entitlement of Plaintiff to overtime payments under the

AMWA, Defendants failed to pay Plaintiff an overtime rate of one and one-half

times his regular rate of pay for all hours worked over forty (40) in each week.

           52.      Defendants' failure to pay Plaintiff all overtime wages owed was

willful.

           53.      By reason of the unlawful acts alleged herein, Defendants are liable

to Plaintiff for monetary damages, liquidated damages, and costs, including

reasonable attorneys' fees, for all violations that occurred within the 3 years prior

to the filing of this Complaint pursuant to Ark. Code Ann. § 11-4-218.

                                               Page 7 of8
                       Richard Ussleman v. Total Refrigeration Service, Inc., et al.
                               U.S.D.C. (E.D. Ark.) Case No. 4:20-cv-_
                                           Original Complaint
     Case 4:20-cv-00458-LPR Document 1 Filed 04/27/20 Page 8 of 8



                           VI.      PRAYER FOR RELIEF

       WHEREFORE,         premises        considered,       Plaintiff    Richard   Usselman

respectfully prays as follows:

       A.     That each Defendant be summoned to appear and answer herein;

       B.     Declaratory judgment that Defendants' practices alleged herein

violate the FLSA and the AMWA;

       C.     Judgment for damages for all unpaid overtime wage compensation

owed under the FLSA and the AMWA;

       D.     Judgment for liquidated damages pursuant to the FLSA and

AMWA;

       E.     For a reasonable attorney's fee, costs, and all interest; and

       F.     Such other relief as this Court may deem just and proper.

                                               Respectfully submitted,

                                               PLAINTIFF RICHARD USSELMAN

                                               SANFORD LAW FIRM, PLLC
                                               ONE FINANCIAL CENTER
                                               650 SOUTH SHACKLEFORD, SUITE 411
                                               LITTLE ROCK, ARKANSAS 72211
                                               TELEPHONE: (501) 221-0088
                                               FACSIMILE· 888) 787-2040


                                               Tess Bradford
                                               Ark. Bar No. 2017156
                                               tess@sanfordlawfirm.com




                                            ~ 7
                                               josh@sanfordlawfirm.com


                                         Page8of8
                 Richard Ussleman v. Total Refrigeration Service, Inc., et al.
                         U.S.D.C. (E.D. Ark.) Case No. 4:20-cv-_
                                     Original Complaint
